1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   ADON WISE,                                     )   Case No.: 1:18-cv-01494 -DAD - JLT
                                                    )
12                  Plaintiff,                      )   ORDER STRIKING THE STIPULATION
                                                    )   SEEKING TO DISMISS THE ACTION AS TO
13          v.                                      )   EXPERIAN INFORMATION SOLUTIONS, INC.
                                                    )
14   AUTOMOTIVE CREDIT CORP., et al.,               )   (Doc. 31)
                                                    )
15                  Defendants.                     )
                                                    )
16
17          On April 29, 2019, Adon Wise and Experian Information Solutions, Inc. stipulated to the

18   dismissal of all claims against Experian Information Solutions, Inc. (Doc. 31) The stipulation was not

19   signed by the attorneys for the other defendants. Fed. R. Civ. P. 41(a)(1)(A)(ii). This is the second time

20   the Court has alerted the plaintiff that he must obtain a signature from all parties who have appeared to

21   comply with Fed. R. Civ. P. 41(a)(1)(A)(ii). (See Doc. 30) Accordingly, the Court STRIKES the

22   stipulation (Doc. 31).

23
24   IT IS SO ORDERED.

25      Dated:     April 30, 2019                              /s/ Jennifer L. Thurston
26                                                      UNITED STATES MAGISTRATE JUDGE

27
28
